Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                             August 3, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                No. 54313-3-II
                                                                    Consolidated with
                             Respondent,

        v.

 DEMARCUS J. WILLIAMS,

                             Appellant.


 In the Matter of the Personal Restraint of                          No. 54613-2-II

 DEMARCUS J. WILLIAMS,                                        UNPUBLISHED OPINION

                             Petitioner.



       GLASGOW, A.C.J.––In 2017, 19-year-old Demarcus J. Williams fought with his girlfriend

and then fired several shots toward her car as she was driving away with their child. Williams

pleaded guilty to first degree assault in exchange for a significant reduction in charges.

       Williams was resentenced in 2020 because his initial sentence was based on an improper

offender score. At resentencing, defense counsel and the State recommended a sentence at the low

end of the standard range, but Williams filed a handwritten motion on his own, asking for an

exceptional sentence below the standard range on the basis of his youth. The trial court imposed a

sentence at the low end of the standard range.

       Williams appeals his sentence, contending that the trial court abused its discretion by not

considering an exceptional sentence below the standard range based on youth. Williams also asks
Nos. 54313-3-II and 54613-2-II


us to remand to vacate a 2014 conviction for simple possession of a controlled substance under

State v. Blake.1 Finally, Williams filed a personal restraint petition (PRP), which was consolidated

with his direct appeal, seeking to withdraw his 2017 guilty plea.

          We affirm. The trial court properly imposed a standard range sentence as Williams’s

counsel requested because Williams did not ask to proceed pro se and his request contradicted

counsel’s sentencing recommendation. We do not remand to vacate Williams’s simple possession

conviction because that conviction is not before us. Williams may separately petition the superior

court to vacate his possession conviction, however. We dismiss Williams’s PRP because it is time

barred.

                                               FACTS

          According to the probable cause statement, Williams, who was 19 years old, fought with

his girlfriend inside a car, pulled her out of the car, and left their toddler unattended inside the

vehicle for a few minutes. After Williams’s girlfriend got back inside the car and drove away with

their child, Williams fired several shots in the direction of the car.

          The State initially charged Williams with two counts of first degree assault, one count of

second degree assault, and one count of unlawful possession of a firearm. The parties then

negotiated a plea deal in which Williams pleaded guilty to only one count of first degree assault

with a deadly weapon. The parties agreed that Williams’s offender score was 4.5 points. The State

and defense counsel jointly recommended a sentence at the midpoint of the standard range.

          Williams’s counsel noted at sentencing that Williams “accepts responsibility. He

understands that this is a global resolution . . . . As [the prosecutor] has said, this was an agreed


1
    197 Wn.2d 170, 173, 481 P.3d 521 (2021).

                                                   2
Nos. 54313-3-II and 54613-2-II


recommendation.” 2 Verbatim Report of Proceedings (VRP) at 13. The trial court accepted

Williams’s guilty plea and sentenced him to the agreed midrange sentence.

       More than a year after pleading guilty, Williams filed a PRP in this court seeking to

withdraw his guilty plea because his offender score included convictions for juvenile felonies that

did not exist.2 The State conceded that Williams’s offender score was incorrect. Williams, slip op

at 1. We accepted the State’s concession and granted Williams’s PRP in part, remanding for

resentencing. Id., slip op at 1-2. We did not permit Williams to withdraw his guilty plea, however,

because the petition was time barred under RCW 10.73.090. Id.

       At resentencing, Williams and the State disagreed about the applicable standard range.

Williams contended that other offenses in his offender score should count as the same criminal

conduct, lowering his offender score to 2.5, while the State argued that only the improperly

included juvenile felonies should be removed, giving him an offender score of 3.5.

       Defense counsel recommended a sentence at the low end of the standard range based on an

offender score of 2, rounded down from 2.5, and specifically argued that Williams’s youth

supported the low end sentence. The defense’s sentencing memorandum stated, “The basis for the

low end recommendation includes [Williams’s] age at the time of the offense. [The] Washington

Supreme Court has held that a defendant’s youthfulness is a significant factor in diminishing his

capacity to appreciate the wrongfulness of his conduct.” Clerk’s Papers (CP) at 45. The State also

recommended a sentence at the low end of the standard range based on an offender score of 3.5.




2
 See In re Pers. Restraint of Williams, No. 53441-0-II, slip op. at 1 (Wash. Ct. App. Sept. 4, 2019)
(unpublished), http://www.courts.wa.gov/opinions/pdf/534410.pdf.

                                                 3
Nos. 54313-3-II and 54613-2-II


         Before the resentencing hearing, Williams submitted a handwritten statement to the trial

court titled “Mitigating Circumstances in Support of Downward Exceptional Sentence.” CP at 123.

Williams invoked State v. Houston-Sconiers3 and other juvenile and youth sentencing cases to

argue that the trial court should impose an exceptional downward sentence because he was 19 at

the time of the offense.

         At the resentencing hearing, defense counsel reiterated that Williams’s youth supported a

sentence at the low end of the standard range but did not mention an exceptional sentence below

the standard range. Williams’s counsel reminded the trial court that Williams had prepared a

written statement, which the trial court said it had read.

         Williams also gave an oral statement at the sentencing hearing. While he did not explicitly

request an exceptional downward sentence in his oral statement, Williams discussed his difficult

childhood, his poor decision-making at age 19 when he committed the assault, and the untreated

mental health issues he experienced as a child and young adult. Williams “[h]ope[d] the courts

will see I was truly a misguided youth who never intended harm to anyone, and that with the proper

tools, which I’ve already beg[u]n to utilize, and continue that behavior, I can truly be an asset to

society.” 4 VRP at 14. He described himself as just now “becoming a man,” and suggested the

trial court should apply juvenile sentencing standards to young people up to age 25. Id. at 15.

         The trial court thanked Williams for his written and oral statements and commended him

for “taking the time to learn about yourself and to turn a corner.” Id. at 14-15. The trial court did

not say anything about Williams’s request for an exceptional sentence downward. The trial court

pointed out that Williams had “a lot of life ahead of” him, but did not otherwise address his age.


3
    188 Wn.2d 1, 391 P.3d 409 (2017).

                                                  4
Nos. 54313-3-II and 54613-2-II


Id.at 16. The trial court ruled in favor of the defense on the same criminal conduct argument and

stated, “I am giving the low end of the sentence on the 2 [point offender score].” Id.

       Williams timely appeals the standard range sentence imposed after his 2020 resentencing

hearing, arguing that the trial court abused its discretion by not properly considering his request

for an exceptional downward sentence. Williams also seeks relief in a statement of additional

grounds for review, making the same arguments.

       In May 2020, Williams filed a pro se PRP, now consolidated with this case. Williams seeks

to withdraw his 2017 guilty plea because he says it was facially invalid and involuntary due to the

improper offender score, which had initially included juvenile felonies that did not exist. In the

PRP, Williams argues that, although he filed the PRP three years after his guilty plea became final,

his PRP is timely because he filed it during the one-month period when Washington State

Governor Jay Inslee suspended the one-year time bar under RCW 10.73.090 due to the state of

emergency caused by the COVID-19 pandemic.

                                           ANALYSIS

                                        I. DIRECT APPEAL

A.     Request for an Exceptional Sentence Below the Standard Range

       Williams contends that the trial court abused its discretion by failing to adequately consider

whether his youth was a mitigating factor that supported an exceptional sentence below the

standard range. The State questions whether Williams made a valid request for an exceptional

sentence since he did so only in a pro se motion and his counsel recommended a sentence at the

low end of the standard range. Alternatively, the State maintains the trial court properly exercised

its discretion by considering Williams’s request for an exceptional downward sentence and


                                                 5
Nos. 54313-3-II and 54613-2-II


choosing to adopt defense counsel’s recommendation for a sentence at the low end of the standard

range.

         Under the Sentencing Reform Act of 1981, a standard range sentence generally “shall not

be appealed.” RCW 9.94A.585(1). Nonetheless, a defendant may “‘challenge the underlying legal

conclusions’” supporting a sentence. State v. Mandefero, 14 Wn. App. 2d 825, 833, 473 P.3d 1239

(2020) (quoting State v. Williams, 149 Wn.2d 143, 147, 65 P.3d 1214 (2003)). “While no defendant

is entitled to an exceptional sentence below the standard range, every defendant is entitled to ask

the trial court to consider such a sentence and to have the alternative actually considered.” State v.

Grayson, 154 Wn.2d 333, 342, 111 P.3d 1183 (2005). And “a defendant’s youthfulness can

support an exceptional sentence below the standard range.” State v. O’Dell, 183 Wn.2d 680, 698-

99, 358 P.3d 359 (2015).

         However, a trial court can properly decline to consider a pro se motion from a defendant

when that defendant is represented by competent counsel. In re Pers. Restraint of Quinn, 154 Wn.

App. 816, 841, 226 P.3d 208 (2010). “There is . . . no . . . right to ‘hybrid representation,’ whereby

a defendant serves as cocounsel with his attorney.” State v. Bebb, 108 Wn.2d 515, 524, 740 P.2d

829 (1987). Although RCW 9.94A.500(1) gives a defendant the right to make a statement at a

sentencing hearing, this does not limit the trial court’s discretion to decline to consider or deny a

pro se motion or argument made by a represented defendant. See Quinn, 154 Wn. App. at 841.

         Williams was represented by counsel throughout the resentencing process, and his counsel

requested a sentence at the low end of the standard range. Defense counsel’s recommendation for

a standard range sentence appeared to reflect a negotiated agreement that both parties would

recommend a standard range sentence. In exchange for Williams’s guilty plea, the State


                                                  6
Nos. 54313-3-II and 54613-2-II


significantly reduced its charges, and both the State and defense counsel recommended standard

range sentences at his initial sentencing and again when he was resentenced. At the resentencing

hearing, Williams’s counsel specifically urged the trial court to impose a low-end standard range

sentence because Williams “was only 19 at the time of this offense.” 4 VRP at 8. In the absence

of a request to proceed pro se, no valid request for an exceptional downward sentence occurred

and the trial court therefore acted within its discretion when it imposed a standard range sentence.

       The trial court did not abuse its discretion by not expressly addressing an exceptional

downward sentence based on youthfulness where defense counsel asked for a standard range

sentence. Nothing required the trial court to consider an exceptional mitigated sentence in this case

where an exceptional sentence was not properly requested. See O’Dell, 183 Wn.2d at 695 (“age is

not a per se mitigating factor automatically entitling every youthful defendant to an exceptional

sentence”).

       Williams raises identical arguments for resentencing in his statement of additional grounds

for review, which we reject for the same reasons.

       We decline to remand for resentencing on this basis.

B.     Impact of Blake

       Williams also filed a supplemental brief asking us to remand to vacate a 2014 conviction

for simple possession of a controlled substance under Blake, 197 Wn.2d at 173. The State responds

that Williams’s prior conviction for simple possession was not included in Williams’s offender

score, and Williams must separately petition the superior court to vacate the possession conviction.

       Williams’s simple possession conviction was a juvenile misdemeanor conviction for

possession of less than 40 grams of marijuana. The State is correct that it was not included in his


                                                 7
Nos. 54313-3-II and 54613-2-II


offender score, so remand is not necessary in this case. Williams may separately petition the

superior court to vacate his possession conviction, however.

       We affirm Williams’s sentence.

                                             II. PRP

       Williams acknowledges he filed this PRP more than a year after his judgment and sentence

became final, but he asserts it is exempt from the time bar because he filed it in May 2020, when

Governor Inslee’s Proclamation 20-47 temporarily suspended RCW 10.73.090’s one-year time bar

in response to the state of emergency caused by the COVID-19 pandemic. Williams claims the

incorrect offender score made his guilty plea involuntary.

       Under RCW 10.73.090(1), a PRP is time barred if “filed more than one year after the

judgment becomes final if the judgment and sentence is valid on its face and was rendered by a

court of competent jurisdiction.” In In re Personal Restraint of Blanks, we rejected an identical

argument that Proclamation 20-47 allowed a petitioner to timely file a PRP that was time barred

when Governor Inslee issued the proclamation. 14 Wn. App. 2d 559, 560-61, 471 P.3d 272 (2020).

We reasoned that “the Proclamation preserved existing rights and did not revive expired claims.”

Id. Division Three reached the same conclusion in In re Personal Restraint of Millspaugh, 14 Wn.

App. 2d 137, 141, 469 P.3d 336 (2020).

       Here, as in Blanks and Millspaugh, Williams’s judgment and sentence became final in

2017, so his PRP was already time barred when Governor Inslee issued the proclamation in May

2020. The temporary suspension of the time bar did not resurrect Williams’s untimely claim.

       Nor is Williams’s PRP otherwise exempt from the time bar under RCW 10.73.090(1).

“[A]n allegedly involuntary plea is not an error of facial invalidity and cannot be raised on an


                                                8
Nos. 54313-3-II and 54613-2-II


untimely petition absent a RCW 10.73.100 exception.” In re Pers. Restraint of Toledo-Sotelo, 176

Wn.2d 759, 770, 297 P.3d 51 (2013). And an allegedly involuntary guilty plea does not deprive a

trial court of personal or subject matter jurisdiction See Boudreaux v. Weyerhaeuser Co., 10 Wn.

App. 2d 289, 295, 448 P.3d 121 (2019) (“‘Subject matter jurisdiction’ refers to a court’s ability to

entertain a type of case, not to its authority to enter an order in a particular case” (internal quotation

marks omitted) (quoting In re Marriage of Buecking, 179 Wn.2d 438, 448, 316 P.3d 999 (2013))).

Further, Williams does not raise any of the six grounds under RCW 10.73.100 to argue that the

time bar in RCW 10.73.090 does not apply.

        We dismiss Williams’s PRP as time barred under RCW 10.73.090.

                                            CONCLUSION

        We affirm Williams’s standard range sentence and dismiss his PRP.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        Glasgow, A.C.J.
 We concur:



 Cruser, J.




 Veljacic, J.




                                                    9